The Chancellor.
The irregularity complained of has been waived by the acquiescence and delay of the plaintiff’s solicitor. This Court observed, in the case of the Executors of Brasher v. Van Courtlandt, (2 Johns. Ch. Rep. 249.) that irregularities in practice, and defective notices, might be cured by neglect to complain in due season ; and that there was good sense in the practice of the Courts of law on this point. Here has been a delay of ten months ; and three terms have been suffered to elapse, after notice of the examination, and after a very reasonable offer to cure the defect had been made and declined. There is no reason or justice in the present application. The opportunity to cross-examine has been expressly waived.
Motion denied.